Citation Nr: 0831996	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-34 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Beatrice Hospital on December 2, 
2005.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of a Department of 
Veterans Affairs Medical Center (VAMC) that denied payment or 
reimbursement of medical expenses incurred at Beatrice 
Hospital on December 2, 2005.


REMAND

The veteran's claim has been denied, in part, on the grounds 
that he is a Medicare recipient.  However, as only the 
veteran's medical appeal folder (as opposed to the entire 
claims file) was transferred to the Board, the Board is 
unable to discern whether the veteran is in fact a Medicare 
recipient.  For this reason, and because without the entire 
claims file the Board is unable to discern the veteran's 
service-connected disabilities, the Board finds that a remand 
is necessary, in order that the veteran's entire claims file 
may be associated with the medical appeal folder.

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the medical 
appeal folder the veteran's entire 
claims file.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

